Citation Nr: 0725226	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-27 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

 The veteran served on active duty from December 1941 to 
November 1945.

This matter arises from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the above claim.  In 
May 2007, a hearing was held before the undersigned Veterans 
Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran was last afforded a VA audiological examination 
in August 2005, approximately two years ago.  He testified in 
May 2007 that his hearing loss disability has worsened since 
his examination in August 2005.  Reexamination will be 
requested whenever VA determines there is a need to verify 
the current severity of a disability.  See 38 C.F.R. § 3.327 
(2006).  Accordingly, the veteran should be afforded a VA 
audiological examination on remand.  Any recent VA treatment 
records should also be obtained, as the veteran appears to 
receive ongoing treatment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records for hearing loss from the 
Providence VA Medical Center, dated since 
May 2005; and from the VA Boston Health 
Care System, dated since January 2005.  

2.  Thereafter, schedule the veteran for 
a VA audiology examination to assess the 
current severity of his service-connected 
bilateral hearing loss.  The claims file 
must be made available to and reviewed by 
the examiner.

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If the 
decision remains adverse to the veteran, 
he should be provided a supplemental 
statement of the case.  Allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


